DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Referring to Claims 1 and 6, the limitation “…such that an approximation signal is formed in the time domain…” is considered to be indefinite. The specification is not clear on how this signal is obtained. The claimed limitations claim that sample points are identified and retained, however, it is not disclosed in the claim or specification how this would lead to an approximation signal being formed. As the specification does not explain how the sample points result in an approximation signal the claimed limitation is considered to be indefinite and correction/clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomassen in view of Nayyar in view of Optiz (US PGPub 2013/0235909).
	Referring to Claim 1, Thomassen teaches at least one transceiver arrangement (Fig. 1 #1-6; pg 4 -5) arranged to generate and transmit radar signals, and to receive reflected radar signals, where the transmitted radar signals have been reflected by one or more objects, where the transceiver arrangement comprises an ADC, Analogue to Digital Converter (Fig. 1 #6 pg 5), that is arranged to output a digital IF, Intermediate Frequency signal in a time domain to a DSP, Digital Signal Processor (pg 7), that is adapted for radar signal processing, the digital signal processor arranged by providing a first DSP function including: identify and retain sample points of the digital IF signal in a spectral domain with signal components that exceed a certain level threshold (pg 5), such that an approximation signal is formed in the time domain identify possible sections (pg 5 trigger signal) of the digital IF signal in the time domain that exhibit interference exceeding an interference threshold; and replace the possible sections with the equivalent sections of the approximation signal (Fig. 2a-2c; pg 7-8); but does not explicitly disclose nor limit the usage in a vehicle radar system.
	However, Nayyar teaches a similar radar system used within a vehicle system; See entire disclosure.

	Furthermore, while the Examiner takes the position that the above references teach all the claimed limitations, it is understood that Thomassen does not explicitly state the spectral and time domain transformations.
	Optiz teaches a FFT prior to the filtering; See Fig. 1 and [0055-0056].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thomassen as modified by Nayyar with the additional FFT step as taught by Optiz as the use of known techniques is well known in the art, and the process of Optiz results in less disturbance in the signals
	Referring to Claims 2 and 7, Thomassen as modified by Nayyar and Optiz teaches that the first function is arranged to set all other sample points to zero when the approximation signal is formed, this is considered to be a routine function of the method.
	Referring to Claims 5 and 9, Thomassen as modified by Nayyar and Optiz teaches a plurality of simultaneous parallel receiver channels, where the radar system is arranged to identify possible sections of the digital IF signal in the time domain that exhibit interference exceeding the interference threshold for only one receiver channel, this is well known the art when having multiple receiving channels to identify interference in the returns.
	Referring to Claim 6, Thomassen as modified by Nayyar and Optiz teaches generating and transmitting radar signals; receiving reflected radar signals, where the transmitted radar signals have been reflected by one or more objects; and 5BRINKS GILSON & LIONEAnn Arbor, MIPreliminary Amendment Under 37 C.F.R. §1.115outputting a digital IF signal in a time domain; identifying and retaining 
	Referring to Claim 8, Thomassen as modified by Nayyar and Optiz teaches outputting a repaired digital IF signal for radar signal processing by converting the repaired digital IF signal to a range domain, and combining the results from successive Doppler radar cycles into the Doppler domain; See reconstruction section of Specification as this would have been an obvious modification.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646